DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 19 April 2022 has been considered and places the case in condition for allowance.  Claims 74-80 and 83-88 are currently pending.

Allowable Subject Matter
Claims 74-80 and 83-88 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a frozen confection machining comprising: a paddle wheel, a hopper with a sidewall, “wherein the sidewall includes grooves for receiving and holding an ice conditioning blade” and the ice conditioning blade includes at least one slit.
The closest prior art is U.S. Patent No. 6,527,212 which discloses a frozen confection machine, as discussed in the prior office action.  However, it does not disclose that the sidewall has grooves for receiving and holder the ice conditioning blade (101).
The next closest prior art is U.S. Patent No. 4,930,685 which discloses a frozen confection machine comprising: a paddle wheel (61), a hopper (11) having a sidewall (17, 21) that includes a groove (23).  However, the groove receives the paddle wheel (61).  While the paddle wheel has blades (67), they are specifically to move the ice to the dispenser.  It is specifically mentioned that these blades do not shave or crush the ice (column 5, lines 3-6).  As such they are not ice conditioning blades.  Further, these blades do not have any slits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        04/22/2022